GILLESPIE, Presiding Justice:
 Mrs. Mary Cintgran, plaintiff below and appellant here, sued the Board of *678Trustees of the Shelby Hospital for personal injuries sustained when she fell while descending the steps to the hospital after visiting one of the patients, her daughter. She charged that the hospital was negligent in failing to provide adequate lighting at the entrance where she fell. The jury returned a verdict in favor of the defendant and plaintiff appealed. After a careful study we are of the opinion that the evidence was more than ample to justify the jury in finding that the entrance was adequately lighted. We are also of the opinion that the court did not err in its rulings on the admission of testimony. We find no reversible error in the instructions. When read together they furnished the jury a proper guide for its deliberations.
Affirmed.
RODGERS, JONES, BRADY and IN-ZER, JJ.,- concur.